United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3958
                                  ___________

Ollie M. Hollman,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Thomas L. Nellums, Sr., Owner, Tee   *
and E Trucking/Tee and E Trucking,   * [UNPUBLISHED]
Inc.,                                *
                                     *
            Appellee.                *
                                ___________

                            Submitted: January 28, 2010
                               Filed: February 2, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Ollie M. Hollman appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination suit against her former employer. Having
carefully reviewed the record and considered Hollman’s arguments, we find no basis
for reversal. See Gordon v. Shafer Contracting Co., 469 F.3d 1191, 1194 (8th Cir.



      1
       The Honorable Henry Edward Autrey, United States District Judge for the
Eastern District of Missouri.
2006) (de novo standard of review). Accordingly, we deny the parties’ pending
motions and affirm the district court’s judgment. See 8th Cir. R. 47B.
                      ______________________________




                                     -2-